 1   Craig A. Brandt (SBN 133905)
     LAW OFFICE OF CRAIG A. BRANDT
 2   5354 James Avenue
     Oakland, CA 94618
 3   Telephone: (510) 601-1309
     Email: craigabrandt@att.net
 4

 5   Attorneys for Plaintiff
     EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC
 6

 7                                   UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA
 9
     EDEN ENVIRONMENTAL CITIZEN’S        )               Case No.: 2:19-cv-02357 JAM
10                                       )
     GROUP, LLC, a California limited liability
     company,                            )               CONSENT DECREE AND STIPULATED
11                                       )               DISMISSAL
                Plaintiff,               )
12                                       )               (Federal Water Pollution Control Act, 33
          vs.                            )               U.S.C. § 1251 et seq.)
13                                       )
     RAYNER RESOURCES, formerly known as )               The Honorable John A. Mendez
14                                       )
     CALIFORNIA PAVEMENT                 )
15   MAINTENANCE COMPANY, INC., et al, )                 Trial Date:   None Set
                                         )
16              Defendants.              )
                                         )
17

18
                                          CONSENT DECREE
19

20          WHEREAS, Eden Environmental Citizen’s Group, LLC (“EDEN”) is an environmental
21   citizen’s group organized under the laws of the State of California, dedicated to protect,
22
     enhance, and assist in the restoration of all rivers, creeks, streams, wetlands, vernal pools, and
23
     tributaries of California, and the United States;
24
            WHEREAS, Rayner Resources, Inc., formerly known as California Pavement
25
     Maintenance Company, Inc. (“Rayner”) is a corporation organized under the laws of California
26
     that operates the design and manufacturing facility located at 9390 Elder Creek Road
27
     Sacramento, California (“Site” or “Facility”), which EDEN alleges discharges storm water
28




                                                     1
 1   pursuant to the State Water Resources Control Board’s General Industrial Activities Storm
 2   Water Permit, Order No. 2014-0057-DWQ, NPDES Permit No. CAS000001, and any
 3   amendments thereto (“General Permit”); The Facility operations are covered under the General
 4
     Permit under Waste Discharger Identification Number (“WDID”) 5S34I021051.
 5
            WHEREAS, on or about September 15, 2019, EDEN provided Rayner with 60-Day
 6
     Notices of Violations and Intent to File Suit (“Notice Letter”) under section 505 of the Federal
 7
     Water Pollution Control Act, 33 USC § 1365 (the “Act” or “CWA”), alleging violations under
 8
     CWA and General Permit relating to activities at the Site; and on January 2, 2020, EDEN issued
 9
     a Supplemental Notice Letter to Rayner (collectively “Notice Letters”);
10
            WHEREAS, on or about November 21, 2019, EDEN filed its Complaint (Civil Action
11
     No. 2:19-cv-02357 JAM) in U.S. District Court for the Eastern District of California against
12
     Rayner Resources, Richard Rayner, Gordon Rayner, and Kris Hendren individually, who
13
     collectively herein, shall be referred to as (“Defendants”);
14

15
            WHEREAS, the Defendants on or about February 14, 2020, filed their Answer denying

16   all allegations and claims contained in the Notice Letters and/or Complaint, and reserve all

17   rights and defenses with respect to such allegations and claims;

18          WHEREAS, it is EDEN’s position that since the filing of EDEN’s complaint in this

19   matter, Defendants have voluntarily elected to come into compliance with the General Permit,
20   including commencing a compliant Monitoring Implementation Plan, implementing additional
21   Best Management Practices (“BMPs”) at the Facility, conducting site evaluations by a Qualified
22   Industrial Stormwater Practitioner (“QISP”), drafting required Technical Reports and revising
23   the Facility’s Stormwater Pollution Prevention Plan (“SWPPP”). However, Defendants’
24
     position is that both before and after the filing of the Complaint, Defendants have never been
25
     out of compliance with the General Permit.
26
            WHEREAS, EDEN and Defendants (collectively, “the Parties”), through their
27
     authorized representatives and without either adjudication of the Complaint’s claims or
28
     admission by Defendants of any alleged violation or other wrongdoing, have chosen to resolve

                                                     2
 1   this action through settlement and avoid the costs and uncertainties of further litigation;
 2          NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE
 3   RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE
 4
     PARTIES EACH HEREBY STIPULATE BETWEEN THE SETTLING PARTIES, AND
 5
     ORDERED AND DECREED BY THE COURT AS FOLLOWS:
 6
                                      TERMS AND CONDITIONS
 7

 8          1.      This Consent Decree, and each of its provisions, including all representations;

 9   warranties, and promises contained herein, binds, and inures to the benefit of EDEN and

10   Defendants, and each of their respective assigns, present and future operators, affiliates, parents,

11   subsidiaries, predecessors, and successors in interest whether by merger, consolidation, or
12   otherwise, as well as their respective representatives, agents, members, officers, and
13   administrators, past, present, and future.
14          2.      The term “Effective Date,” as used in this Consent Decree, shall mean the last
15
     date for the United States Department of Justice to comment on the [Proposed] Consent Decree
16
     and Stipulated Dismissal, i.e., the 45th day following the United States Department of Justice’s
17
     receipt of the [Proposed] Consent Decree and Stipulated Dismissal.
18
            3.      This Consent Decree will terminate one (1) year from the Effective Date
19
     (“Termination Date”), or until such time as Defendants obtain a Notice of Termination (“NOT”)
20
     from the Regional Water Board; at which time the Consent Decree, and all obligations under
21
     it, shall automatically terminate, unless one of the Parties has invoked Dispute Resolution in
22
     accordance with the Consent Decree. The word “Term,” as used in this Consent Decree, shall
23
     mean that period between the Effective Date and the Termination Date.
24

25                             ACTIONS TO BE TAKEN BY RAYNER
26          1.      Compliance with the General Permit: Defendants agree, for the Term of this
27
     Consent Decree or until such time as Defendants obtains an NOT, to fully comply with all laws,
28




                                                      3
     regulations and other legal requirements which may be imposed upon them, including by the
 1

 2   CWA, in connection with the implementation of its SWPPP and compliance with the General

 3   Permit.
 4
               2.      Best Management Practices: Defendants agree to implement and maintain all
 5
     minimum and advanced Best Management Practices (“BMPs”) contained in its amended Storm
 6

 7
     Water Pollution Prevention Plan (“SWPPP”) dated May 23, 2020, as well as all BMPs

 8   recommended by its retained Qualified Industrial Stormwater Practitioner (“QISP”) or other
 9   qualified environmental consultant.
10
               3.      Storm Water Sample Collection and Analysis: Until such time as an NOT is
11
     obtained, Defendants shall collect and analyze storm water samples from the Site, from the
12

13   Effective Date to the Termination Date, from Qualifying Storm Events (“QSEs”) as defined in the

14   General Permit, at the times and frequencies required by the General Permit. Defendants shall
15
     ensure that the collection, preservation, and handling of these storm water samples are in
16
     accordance with General Permit Attachment H, Storm Water Sample Collection and Handling
17
     Instructions.
18

19                                         Sampling and Analysis

20                     (a)    Samples are to be collected from each drainage area at all discharge
21
                    locations identified in Defendant’s SWPPP where a discharge occurs, and must be
22
                    representative of storm water associated with industrial activities and any
23

24
                    commingled authorized Non Storm Water Discharges (“NSWDs”); or associated

25                  with any discharge of contained storm water;
26                     (b)    All collected samples from the Site are to be analyzed for the following
27
                    parameters: Total Suspended Solids (TSS); Oil and Grease (O&G); and pH;;
28




                                                      4
                      (c)     Samples are to be forwarded to a California-certified analytical
 1

 2                laboratory selected by Defendants in its sole discretion, within forty-eight (48) hours

 3                of collection; and
 4
                      (d)     Defendants shall upload to SMARTS all sample analyses received from its
 5
                  analytical laboratory within thirty (30) days of receipt.
 6

 7
             4.       Mitigation of Potential Exceedances: Until such time as an NOT is obtained, in

 8   the event that the sample analyses (laboratory reports) of Defendant’s storm water samples
 9   referred to in Section 7, above, indicate results for the tested parameters that exceed either the
10
     instantaneous or annual Numeric Action Levels (“NALs”) as indicated in Table 2 of and
11
     interpreted as prescribed under the General Permit, Defendants agree to work with its designated
12

13   QISP or environmental consultant to review Defendant’s housekeeping practices and BMPs and

14   if necessary revise its SWPPP in order to reduce its tested pollutant parameters, and to provide
15
     training and consultation to achieve that objective.
16
             5.       Submission of Additional Reports to EDEN: Prior to termination of this
17
     Consent Decree or until such time as a NOT is obtained, whichever shall occur first to the extent
18

19   that annual or other monitoring reports are not otherwise uploaded to and made available on the

20   State Water Resources Control Board’s SMARTS database, Defendants agree to provide EDEN
21
     with a copy of any reports concerning industrial storm water matters addressed in this Consent
22
     Decree. Defendants may furnish copies of any such reports to EDEN in either hard copy or digital
23

24
     form.

25
             6.       Site Visit: Prior to termination of this Consent Decree or issuance of a NOT, EDEN
26
     may request a site visit to review Defendant’s compliance with the General Permit. If Defendants
27
     have consented to such site visit, EDEN shall provide Defendants with a minimum of forty-eight
28




                                                        5
     (48) hours’ notice in accordance with the notice requirements of this Consent Decree and shall set
 1

 2   the Site visit at a time during business hours convenient Defendants and its consultant and counsel.

 3   Defendants have the right to obtain a split sample or take a separate sample at the same time and
 4
     location if a sample is taken during the visit.
 5
             7.      Annual QISP Review: For the Term of this Consent Decree or until a NOT is
 6

 7
     issued, Defendant’s neutral third-party QISP of its choice will review BMPs and site procedures

 8   to ensure compliance with the General Permit at least once each year. Defendants shall provide
 9   EDEN with documented results of each visit, and these results shall be uploaded to the
10
     SMARTs system. EDEN will accept Exceedance Response Reports or Annual Evaluation
11
     Reports in compliance with this Section.
12

13           8.      Annual Training: For the Term of this Consent Decree, or until a NOT is issued

14   Defendants will conduct annual training for its storm water personnel on storm water
15
     monitoring and reporting, BMPs, the General Permit, and General Permit compliance.
16
     Defendants will document such training and provide documentation of the training to EDEN.
17
             9.      Release Payment. Defendants in exchange for the Releases set forth in this
18

19   Consent Decree, shall pay to EDEN the total sum of Fifty Thousand Dollars and No Cents

20   ($50,000.00) representing full satisfaction of all claims by EDEN. Said payment to EDEN shall
21
     be made by Defendants in the form of a certified or cashier’s check made payable to “Craig A.
22
     Brandt Attorney Trust Fund” within five (5) days of the Effective Date of this Consent Decree,
23

24
     forwarded by overnight mail with tracking to Craig A. Brandt at the address listed below:

25           Craig A. Brandt
             Law Office of Craig A. Brandt
26           5354 James Avenue
27
             Oakland, CA 94618

28




                                                       6
            Telephone: (510) 601-1309
 1
            Email: craigabrandt@att.net
 2

 3          Provision of the afore-mentioned funds shall constitute full and final payment for all
 4
     EDEN’s claims and for all costs of anticipated litigation, and attorneys’ and expert’s fees and
 5
     costs incurred by EDEN that have or could have been claimed in connection with EDEN’s
 6

 7
     allegations in its Notice Letters and Complaint and/or under state or federal law.

 8          10.     Environmental Mitigation Payment. In recognition of the good-faith efforts
 9   by Defendants to comply with all aspects of the General Permit and the CWA, Defendants agree
10
     to pay the sum of Two Thousand Dollars and No Cents ($2,000.00) to Friends of the River for
11
     the sole purpose of providing environmentally beneficial projects within the greater Sacramento
12

13   areas to improve water quality in those communities. Such payment shall be remitted within

14   five (5) days of the Effective Date of this Consent Decree, directly to Friends of the River at:
15
            Eric Wesselman
16          Friends of the River
            1418 20th Street, Suite 100
17          Sacramento, CA 95811
18
            Telephone: (916) 442-3155, ext 218
19          Email: eric@friendsoftheriver.org

20           Further, Rayner agrees to provide confirmation of the Environmental Mitigation
21
     Payment by an email directed to the Law Offices of Craig A. Brandt: craigabrandt@att.net.
22
     Said confirmation shall include reasonable information demonstrating the date and amount of
23

24
     the payment.

25          11.     Compliance Monitoring Funding.                To defray EDEN’s reasonable
26   investigative, expert, consultant and attorneys’ fees and costs associated with monitoring
27
     Defendant’s compliance with this Consent Decree, Defendants agree to contribute One
28




                                                     7
     Thousand Five Hundred Dollars and No Cents ($1,500.00), for the Term of this Consent
 1

 2   Decree, or until such time as a NOT is obtained, to a compliance monitoring fund maintained

 3   by EDEN’s financial counsel. The compliance monitoring funding check shall be made payable
 4
     to “Craig A. Brandt Attorney Trust Fund” and forwarded to the Law Office of Craig A. Brandt
 5
     as indicated in Section 13, above.
 6

 7
            Payment of the compliance monitoring fee is due within five (5) days of the Effective

 8   Date of this Consent Decree.
 9          12.     Breach of Payment. If any payment owed under this Consent Decree is not
10
     remitted or post-marked on or before its due date, EDEN shall provide written notice to
11
     Defendants; if Defendants fails to pay within three (3) weeks of such notice, then all future
12

13   payments due hereunder shall become immediately due and payable, with the prevailing federal

14   funds rate applying to all interest accruing on unpaid balances due hereunder, beginning on the
15
     due date of the funds in default.
16
            13.     Dispute Resolution. If a dispute under this Consent Decree arises, or the Parties
17
     believe that a breach of this Consent Decree has occurred, the Parties shall schedule a meet and
18

19   confer within ten (10) business days of receiving written notification from the other Party of a

20   request for a meeting to determine whether a violation of this Consent Decree has occurred and
21
     to develop a mutually agreed upon plan, including implementation dates, to resolve the dispute.
22
     If the parties fail to meet and confer or the meet and confer does not resolve the issue, after at
23

24
     least seven (7) business days have passed after the meet and confer occurred or should have

25   occurred, either Party shall be entitled to all rights and remedies under the law, including
26   bringing a motion before the United States District Court for the Eastern District of California
27
     for the limited purpose of enforcing the terms of this Consent Decree. The Prevailing Party
28




                                                     8
     shall be entitled to seek attorney fees and costs incurred in any such action pursuant to the
 1

 2   provisions set forth in Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), and

 3   applicable case law interpreting such provisions.
 4
                   JURISDICTION OVER PARTIES AND SUBJECT MATTER
 5
            14.     Jurisdiction. For the purposes of this Consent Decree, the Parties stipulate that
 6

 7
     the United States District Court of California, Eastern District of California, has jurisdiction

 8   over the Parties and subject matter of this Consent Decree during the Term of this Consent
 9   Decree or until a NOT is issued, whichever occurs first. The Parties stipulate that venue is
10
     appropriate in the Eastern District of California and that Defendants will not raise in the future
11
     as part of enforcement of this Consent Decree whether EDEN has standing to bring the
12

13   Complaint or any subsequent action or motion pursuant to the Dispute Resolution procedures

14   herein. Defendants reserves all other rights and defenses in any such proceeding.
15
     15.    Notice of Settlement, Statutory Agency Review and Case Dismissal.
16
                    (a)     Within three (3) business days of receiving all the Parties’ signatures to
17
            this Consent Decree, EDEN shall submit this Consent Decree to the U.S. Department
18

19          of Justice (“DOJ”) and EPA for agency review consistent with 40 C.F.R. § 135.5 and

20          shall concurrently provide Defendants with proof of such transmittal. The agency
21
            review period expires forty-five (45) days after receipt by the DOJ, evidenced by
22
            correspondence from DOJ establishing the review period.
23

24
                    (b)     Within three (3) days of the mutual execution of this Consent Decree,

25          EDEN shall submit a Notice of Settlement to the Eastern District Court.
26

27

28




                                                     9
                    (c)     Within seven (7) days of the expiration of the 45-day agency review
 1

 2          period described above, the Parties shall execute a joint Stipulation for Dismissal, and

 3          EDEN shall submit same to the Court with a proposed Order.
 4
                    (d)     The Stipulation for Dismissal shall provide that the Complaint and all
 5
            claims against Defendants shall be dismissed with prejudice pursuant to Federal Rule
 6

 7
            of Civil Procedure 41(a)(2); and that the Court shall retain and have jurisdiction over

 8          the Parties with respect to disputes arising under this Consent Decree, which shall be
 9          attached thereto and fully incorporated by reference, through the Termination Date.
10
            Nothing in this Consent Decree shall be construed as a waiver of any Party’s right to
11
            appeal from an order that arises from a motion to enforce the terms of this Consent
12

13          Decree.

14                                        WAIVER AND RELEASES
15
            16.     EDEN’s Waiver and Release of Noticed Parties. EDEN, on its own behalf
16
     and on behalf of its officers, directors, employees, parents, subsidiaries, affiliates and each of
17
     their successors and assigns releases Defendants, its officers, directors, employees, members,
18

19   parents, subsidiaries, affiliates, successors or assigns, agents, attorneys and other

20   representatives from and waives all claims raised in the 60-Day Notices and/or the Complaint,
21
     including all claims for fees (including fees of attorneys, experts, and others), costs, expenses,
22
     or any other sum incurred or claimed or which could have been claimed for matters included in
23

24
     the 60-Day Notices and/or the Complaint.

25            17.   Rayner Release of EDEN. Defendants, on its own behalf and on behalf of its
26   officers, directors, employees, members, parents, subsidiaries, affiliates, or their successors or
27
     assigns release EDEN and its officers, directors, employees, members, parents, subsidiaries,
28




                                                    10
     and affiliates, and each of their successors and assigns from, and waive all claims which arise
 1

 2   from or pertain to, the 60-Day Notices and/or the Complaint, including all claims for fees

 3   (including fees of attorneys, experts, and others), costs, expenses or any other sum incurred or
 4
     claimed or which could have been claimed for matters included in the 60-Day Notices and/or
 5
     the Complaint, except that Defendants do not release EDEN from any or all claims, including
 6

 7
     all claims for fees (including fees of attorneys, experts, and others), costs, expenses or any other

 8   sum incurred or claimed or which could have been claimed for matters pertaining to any Dispute
 9   Resolution identified herein under Paragraph 13.
10
            18.     Release of Liability Under Civil Code § 1542. The Parties acknowledge that they
11
     are familiar with Section 1542 of the California Civil Code. For any other claims against each
12

13   other, known or unknown, suspected or unsuspected, and each party expressly waives and

14   relinquishes any rights and benefits which they have or may have under Section 1542 of the Civil
15
     Code of the State of California, which provides:
16
                   A general release does not extend to claims that the creditor or releasing
17                 party does not know or suspect to exist in his or her favor at the time of
                   executing the release and that, if known by him or her, would have materially
18
                   affected his or her settlement with the debtor or released party.
19
            The Parties acknowledge that each has specifically reviewed with its attorney the meaning
20
     and effect of the release set forth herein, the language of California Civil Code Section 1542, and
21

22   the waiver contained herein. The Parties acknowledge that their attorneys have fully explained the

23   impact of these provisions, and the Parties knowingly accept the risks associated with these
24
     provisions.
25
            19.     Covenant Not to Sue. As of the Effective Date of this Consent Decree, and for a
26

27
     period to and including the Termination Date of this Consent Decree, EDEN agree that neither

28   EDEN, its officers, directors, executive staff, members, nor any individuals or organization under


                                                     11
     the control of EDEN, its officers, executive staff, or members of its governing board, will serve
 1

 2   any 60-day Notice of Violations and Intent to Sue or file any lawsuit against Defendants or their

 3   respective affiliates, past and present employees, operators, officers, directors, officials,
 4
     consultants, attorneys, members, principals, agents and representatives, predecessors, successors,
 5
     or assigns seeking relief for alleged violations of the CWA, or any similar state statutes and/or
 6

 7
     regulations, including the Porter Cologne Water Quality Control Act (Cal. Water Code § 13000 et

 8   seq.), or of the General Permit, related to the Site. EDEN further agree that it shall not initiate or
 9   support such lawsuits against Defendants or their affiliates, past and present employees, operators,
10
     officers, directors, officials, consultants, attorneys, members, principals, agents and
11
     representatives, predecessors, successors, or assigns brought by other groups or individuals by
12

13   providing financial assistance, personnel time, or any other affirmative actions.

14           20.     No Admission. This Consent Decree is the direct result of a compromise of
15
     disputed allegations and claims. As such, this Consent Decree shall not, for any purpose, be
16
     considered as an admission of liability by Defendants or any other party, nor shall the payment of
17
     any sum of money in consideration for the execution of this Consent Decree constitute or be
18

19   construed as an admission of any liability by Defendants or any other party, and such alleged

20   liability, and any alleged wrongdoing, is expressly denied.
21
             21.     Force Majeure. None of the Parties shall be deemed in default or breach of this
22
     Consent Decree by reason of any event that constitutes a force majeure. For purposes of this
23

24
     Consent Decree, a force majeure is defined as any event arising from causes beyond the reasonable

25   control of the Parties or their contractors that delay or prevents performance. This includes,
26   without limitation, acts of God, acts of war, acts of terrorism, fire, explosion, extraordinary weather
27
     events, a local or nationally declared health epidemic or pandemic, including but not limited to
28




                                                       12
     COVID-19 restraint by court order or public authority, or other causes beyond the Parties’
 1

 2   reasonable control.

 3           22.    Notices. All notices, consents, approvals, requests, demands and other
 4
     communications (collectively, “Notices”) which the Parties are required or desire to serve upon or
 5
     deliver to the other Party shall be in writing and shall be given by nationally-recognized overnight
 6

 7
     courier, by certified United States mail, return receipt requested, postage prepaid, addressed as set

 8   forth below, or by electronic mail addressed as set forth below:
 9           If to EDEN:
10

11           Craig A. Brandt
             Law Office of Craig A. Brandt
12           5354 James Avenue
             Oakland, CA 94618
13

14           Telephone: (510) 601-1309
             Email: craigabrandt@att.net
15
             If to Rayner:
16

17           Diane Kindermann Henderson
             Abbott & Kindermann, Inc.
18           2100 21st Street
             Sacramento, CA 95818
19

20           Telephone: (916) 456-9595
             Email: DKindermann@aklandlaw.com
21

22
             The foregoing addresses may be changed by Notices given in accordance with this
23
     Section. Any Notices sent by mail shall be deemed received two (2) days after the date of
24

25
     mailing. Any Notices sent by electronic mail shall be deemed received upon electronic

26   transmission thereof provided sender does not receive electronic notice of non-delivery. Any
27
     Notices sent by overnight courier service shall be deemed received on the day of actual delivery
28
     as shown by the confirmation of delivery by the messenger or courier service. If the date of


                                                      13
     receipt of any Notices to be given hereunder falls on a weekend or legal holiday, then such date
 1

 2   of receipt shall automatically be deemed extended to the next business day immediately

 3   following such weekend or holiday for purposes of calculating time periods commencing upon
 4
     the date of service.
 5
            23.     Attorneys’ Fees. In any future dispute arising out of or related to this Consent
 6

 7
     Decree, whether resulting in the filing of suit in any court of competent jurisdiction, or whether

 8   settled out of court, the prevailing party shall have the right to collect from the other party its
 9   reasonable attorney fees and costs, as well as all necessary expenditures. Other than the
10
     payment to EDEN under Section 12, herein, each Party shall bear its own attorneys’ fees and
11
     costs relating to the subject matter of this Consent Decree.
12

13          24.     Parties’ Acknowledgment of Terms. Each Party hereby represents that it has

14   carefully and fully read and reviewed this Consent Decree and that it has had an opportunity to
15
     consult with its respective counsel, and hereby represents that the contents of this Consent
16
     Decree are understood and accepted.
17
            25.     Interpretation and Applicable Law. This Consent Decree shall be construed
18

19   and interpreted in accordance with the laws of the State of California without regard to

20   principles of conflicts of law.
21
            26.     Assignment. Subject only to the express restrictions contained in this Consent
22
     Decree, all the rights, duties and obligations contained in this Consent Decree shall inure to the
23

24
     benefit of and be binding upon the Parties and their successors and assigns.

25          27.     Counterparts.      This Consent Decree may be executed in one or more
26   counterparts, all of which together shall constitute one original Consent Decree. Telecopy,
27

28




                                                     14
     electronic, and/or facsimile copies of original signature shall be deemed to be originally
 1

 2   executed counterparts of this Consent Decree.

 3          28.     Headings. The headings used in this Consent Decree are for convenience of
 4
     reference and shall not be used to define any provision.
 5

 6          29.     Integrated Consent Decree. This is an integrated Consent Decree. This
 7   Consent Decree constitutes the entire agreement between the Parties hereto with respect to the
 8
     subject matter set forth herein and supersedes all previous or contemporaneous negotiations,
 9
     commitments (oral or written), and writings with respect to the subject matter set forth herein.
10

11          30.     Modification or Amendment. This Consent Decree and each of its provisions

12   may be modified or amended only by written agreement executed by all Parties to this Consent
13
     Decree.
14
            31.     No Representations or Warranties. This Consent Decree is given voluntarily,
15
     free of undue influence, coercion, duress, menace, or fraud of any kind. Except as otherwise
16

17   expressly set forth in this Consent Decree, no Party, nor any officer, agent, employee,

18   representative, or attorney of or for any Party, has made any statement or representation to any
19
     other Party regarding any fact relied upon in entering this Consent Decree, and no Party is
20
     relying upon any statement, representation, or promise of any other Party, nor of any officer,
21

22
     agent, employee, representative, or attorney of or for any Party, in executing this Consent

23   Decree or in making the settlement provided herein, except as expressly stated in this Consent
24   Decree.
25
            32.     Severability. If any term of this Consent Decree is to any extent illegal,
26
     otherwise invalid, or incapable of being enforced, such term shall be excluded to the extent of
27

28   such invalidity or unenforceability; all other terms hereof shall remain in full force and effect;



                                                     15
     and, to the extent permitted and possible, the invalid or unenforceable term shall be deemed
 1

 2   replaced by a term that is valid and enforceable and that comes closest to expressing the

 3   intention of such invalid or unenforceable term.
 4

 5
            33.     Negotiated Consent Decree. The Parties acknowledge they have negotiated this

 6   Consent Decree and agree that the terms shall not be construed against the Party preparing it,
 7   but instead shall be construed as if the Parties jointly prepared this Consent Decree. Any
 8
     uncertainty or ambiguity shall not be interpreted against any one Party.
 9
            34.     Authority. Each of the persons signing this Consent Decree on behalf of an
10

11   entity represents and warrants that he or she has actual authority and capacity to execute this

12   Consent Decree on behalf of the entity and to bind it to all the terms of this Consent Decree.
13
            The Parties hereby enter into this Consent Decree and Stipulated Order, and submit it to
14

15   the Court for its approval and entry as a final judgment.

16
     EDEN ENVIRONMENTAL CITIZEN’S GROUP LLC
17

18
                   /s/ Aiden J. Sanchez                4/1/2021
     By: _____________________________________ Dated: BBBBBBBBBBBBBBBBBBBBB
19          Aiden J. Sanchez, Managing Member
20

21   RAYNER RESOURCES, INC., a California corporation

22          /s/ Gordon Rayner                                     4/1/2021
     By: __________________________________              Dated: _________________
23             Gordon Rayner
24
               Its President/CEO

25
     GORDON L. RAYNER, an individual
26

27
     /s/ Gordon Rayner                                            4/1/2021
     __________________________________                  Dated: _________________
28   Gordon L. Rayner


                                                    16
     RICHARD D. RAYNER, an individual
 1

 2   /s/ Richard D. Rayner                                 4/1/2021
     __________________________________           Dated: _________________
 3   Richard D. Rayner
 4
     KRIS HENDREN, an individual
 5
     /s/ Kris Hendren                                      4/1/2021
 6   __________________________________           Dated: _________________
 7
     Kris Hendren

 8

 9                              APPROVED AS TO FORM:
10

11
     LAW OFFICE OF CRAIG A. BRANDT
12

13
     By: __/s/ Craig A. Brandt_________________________   Dated: ___4/2/2021_________
14          Craig A. Brandt
            Attorney for EDEN
15

16
     ABBOTT & KINDERMANN, INC.
17

18   By: __/s/ Diane Kindermann Henderson_______________ Dated: ___4/2/2021_________
             Diane Kindermann Henderson
19
            Attorney for Rayner Resources
20

21

22

23

24

25

26

27

28




                                             17
                                        CONSENT DECREE
 1
            IT IS HEREBY ORDERED that the above-captioned action against all parties is
 2
     dismissed with prejudice.
 3

 4
            IT IS FURTHER ORDERED that, through the Termination Date specified in

 5   paragraph 4 of the Consent Decree, the Court shall retain jurisdiction over EDEN’s claims

 6   against Defendants for the sole purpose of enforcing compliance by the Parties with the terms

 7   of the Consent Decree.

 8          APPROVED AND SO ORDERED, this 1st day of June, 2021.
 9

10

11
                                                /s/ John A. Mendez
12                                              THE HONORABLE JOHN A. MENDEZ
13
                                                UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  18
